Michael S- Sadler                       "7 5 Ix]2, "OU
                                                 Coffield Unit
                                                  2661 Fm 2054
                                     Tennessee Colony,Tx. 75884

Abel    Acosta
Court of Criminal Appeals-Clerk
P.O    Box      12308
Capitol Station
Austin, Texas 78711                                                              ^«"' w*UHflWIN&.APPEALS
Re:    Tr-Ct-No-CR141Q4-C-BCCR                                                         ** 0*2015
       WR-75,812-04

March       31,       2015
                                                                                   ^$cos?a, Clerk
Dear    Clerk,

        Mr-           Acosta,        I    am     writing           you      today to inquire about my
11-07, which was filed with the CCA on March 19, 2015- My                                       question,
-relates              to -'the -material                you r-ecei-tfed from- the-~-220th_ District:—
Court       Clerk.


        I       filed         my     Habeas in the Trial Court on January 14, 2014-
My     application                 consisted           of    fifteen         grounds of error; accom
panied by a (50) page memorandum of law- After the State responded;
I     then        submitted              a (10) page adverse response. My final filing
in     the Trial Court, was a                         "Letter to the Court"           that I submitted
as my Sx parte communication with the Court-

        Okay,           now        my first question is: did you receive everything
I     filed? (1) my application in its entirety;(2)the 50 page memo
randum of law in support of my app-;                                  the 10 page adverse response
that        I     submitted;and                 finally, the "Letter to the Court" I                ;had
written           to        both     the        District           Judge,     and the Justices of the
Court of Criminal Appeals?

        I just want to be assured that everything I filed pertaining
to     the        instant           writ        has     been forwarded to you- I understand,
according              to     the        220th District Court Clerk, that the visiting
Judge           never        showed        up     to        view     my writ or hold a hearing; so
I     am assuming that she never read my "Letter to the Court",which
you     undoubtedly                 received           sealed-        If so,^I want to know if the
Justices              will     see        and     read        the letter? I sincerely apologize
for     the           hassle,        but        this        is my life, and I've learned not to
trust           the     220th        District           Court.        Will     you please contact'-.'• me
and     let me know if you in deed have received everything I filed;
LETTER TO CCA CLERK                                                                               PAGE,1
>




    and     if        the     Justices          intend to take it upon themselves to read
    my     "Letter           to     the     Court"?    This   would truly mean alot to me,
    and will alleviate alot of stress and worry on my behalf. I                           know
    that        my     writ        is     under    review, and just want the satisfaction
    and assurance that I have done my best and all I can do;                          and that
    nothing is being held back-

            I        would        like     to     thank you for your time   in~   this matter.
    And I look forward to hearing from you soon. Have a good day-




    bincere
                 ly' tfuAdPol. ct^cli^




    cc:    file
           @wolfcounsel




    LETTER       TO    CCA    CLERK                                                     PAGE,2